Le Grand, C. J.,
delivered the opinion of this court.
That part of the record which is designated as the first exception of the plaintiffs, is without the signature of the judge, having nothing attached to it but a seal. Did the decision of this appeal depend entirely on this part of the record, then there would be no difficulty, under the former decisions of this court, in determining that that portion of the record to which we have referred, does not, of itself, constitute an exception, but the facts therein recited are made part of what is designated as the second exception, and the latter is signed as well as sealed by the judge. We think the recognition by the judge of a first exception, by his signing one referring to the facts as therein stated, as part of the one signed, sufficiently authenticates the first to enable this court to notice the facts therein, mentioned; and this being so, then the question is, whether the declaration be sufficient to enable the plaintiffs to recover under it, it being conceded that one of the notes given in evidence is not accurately described in it? Of this we have no doubt. Many cases might be cited to show that.. *120on proof of the making and endorsement of a promissory note, an endorsee can recover against the maker on the money counts. Penn vs. Flack & Cooley, 3 G. & J., 369. Bank of United States vs. Moss, et. al., 6 Howard, 31, and the authorities on this point there brought together by Justice Woodbury.
(Decided March 27th, 1861.)
If a recovery could be had under the money counts, then the court erred in refusing to allow the note of $396.15 to be given in evidence. We are also of opinion that the court erred in allowing the note of R. G. Mackall, in favor of Sewell, Janney & Owens, dated the 26th of April 1852, together with the memoranda on its back, to be given in evidence as against the plaintiffs. There is nothing in the record showing that the plaintiffs ever had any connection with that note, or the endorsements on its back, and in the absence of such proof, it is not perceived how their rights are to be affected by it. The notes on which they sought to recover, were dated in 1849, and the presumption is, until the contrary be shown, that they were in the hands of the endorsees (the plaintiffs) before maturity, if not at their date. 6 Md. Rep., 319, McDowell vs. Goldsmith. In this connection it is but necessary to say, that we regard the offer of the defendant as embracing both the note of Mackall and the endorsements on it.

Judgment reversed and procedendo awarded.